COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        George D. LaBlanche v. National Collegiate Student Loan
                            Trust 2017-4

Appellate case number:      01-19-00291-CV

Trial court case number:    1105352

Trial court:                County Civil Court at Law No. 4 of Harris County

        Appellant, George D. LaBlanche, filed a pro se notice of appeal on April 16, 2019,
in the trial court from the April 1, 2019 final judgment in this contract case. See TEX. R.
APP. P. 26.1. On April 18, 2019, the county clerk filed an indigent clerk’s record containing
appellant’s Statement of Inability to Afford Payment of Court Costs or an Appeal Bond
(“Statement”), filed on February 19, 2018, but no court order.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, the Court ORDERS the court reporter to file the
reporter’s record within 30 days of the date of this Order, at no cost to appellant.
        Furthermore, the Court ORDERS the county clerk to file the original clerk’s record,
if different from the indigent clerk’s record, to mail the clerk’s and reporter’s records to
the appellant, at no cost to appellant, within 30 days of the date of this order. Finally, the
county clerk shall certify the delivery date of such records within 40 days of the date of
this order.

      It is so ORDERED.
Judge’s signature: _/s/_Laura C. Higley______
                    ☒ Acting individually     Acting for the Court
Date: __April 23, 2019___